DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, US 2020/0312672 in view of Zhou, “Fabrication of organic interfacial layers by molecular layer deposition: Present status and future opportunities”, Vac. Sci. Technol. A 31, 040801(1 – 18), (2013).
Regarding Claim 1, Yamaguchi teaches a processing method comprising: 
2flowing a first deposition precursor into a substrate processing region to form a 3first portion of an initial compound layer wherein the first deposition precursor comprises a 4 reactive group (“First Component”, paragraphs 22 – 46); 5
removing a first deposition effluent comprising the first deposition precursor from 6the substrate processing region (paragraph 112); 7
flowing a second deposition precursor into the substrate processing region, 8wherein the second deposition precursor comprises an amine reactive group, and wherein the 9amine reactive group reacts with the reactive group of the first precursor, to form a second portion of the 10initial compound layer (“Second Component”, paragraphs 47 – 75); 11
removing a second deposition effluent comprising the second deposition 12precursor from the substrate processing region (paragraph 115) under the First Component and  Second Component throughout paragraphs 22 – 66 and 112 and 115.
Yamaguchi teaches about a polymerization temperature in paragraphs 75 – 77 and teaches heating by positioning various heaters in the apparatus to supply heating energy to the substrate, but fails to teach 27annealing the initial compound layer to form an annealed carbon-containing 28material on the surface of the substrate.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the heating operations taught by Yamaguchi can be considered to be the same as annealing the initial compound layer to form an annealed carbon-containing 28material (coming from the aromatic group of the deposition precursors) on the surface of the substrate.
Yamaguchi also fails to teach wherein the first deposition precursor comprises an 4aldehyde reactive group and wherein the 9amine reactive group reacts with the aldehyde reactive group.
Zhou teaches a processing method for the fabrication of interfacial layers by molecular layer deposition (alternative/analogous to ALD deposition) to deposit high quality polymer coatings (see under INTRODUCTION) wherein he teaches the first deposition precursor comprises an 4aldehyde reactive group and wherein the 9amine reactive group reacts with the aldehyde reactive group to form the polyazomethine MLD films via imine linkages under “polyazomethine”, column 1 in page 6 for the benefit of depositing pure organic polymeric films under Introduction in page 2, column 2.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to use first deposition precursor comprising an 4aldehyde reactive group and wherein the 9amine reactive group reacts with the aldehyde reactive group for the benefit of depositing pure organic polymeric film of polyazomethine MLD films via imine linkages as was taught by Zhou under Introduction in page 2, column 2.
	Regarding Claim 2, Yamaguchi teaches repeating the deposition cycles predetermined number of times to increase the thickness of the film in paragraph 116.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that 1 3depositing at least one additional compound layer on the initial compound layer, 4wherein the initial compound layer and the at least one additional compound layer form the 5annealed carbon-containing material on the surface of the substrate for the benefit of increasing the thickness of the film as taught by Yamaguchi in paragraph 116.
	Regarding Claims 3 and 4, Yamaguchi teaches 1wherein the first deposition precursor 2is delivered at a temperature greater than or about 1000C and 1wherein the second deposition 2precursor is delivered at a temperature less than or about 1000C in paragraphs 46 and 71 and will depend on the precursors used for the polymer deposition.  
Regarding Claims 5 – 8, Yamaguchi in view of Zhou fails to teach 1wherein the first deposition time and 2the second deposition time are less than or about 5 seconds (Claim 5);1 the first deposition time is longer than the second deposition time (Claim 6);21 wherein the flowing of the first deposition precursor increases pressure in the substrate processing region to a pressure range of 3about 1 mTorr to about 500 Torr  (Claim 7) and 1wherein the removal of the first 2deposition effluent from the substrate processing region has a removal time of less than or about 360 seconds  (Claim 8).  
However, given the substantial teaching of Yamaguchi in view of Zhou, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters during the fabrication of interfacial layers by molecular layer deposition (alternative/analogous to ALD deposition) to deposit high quality polymer coatings through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 9, Yamaguchi teaches various polymerization/annealing/heating temperatures of different precursors in paragraph 75. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the annealing of the initial 2compound layer comprises a thermal annealing at a temperature ranging from about 1000C to 3about 600°C and can be selected through routine experimentation and optimization to achieve optimum benefits.
Regarding Claim 10, Yamaguchi in view of Noh fails to teach wherein the initial compound layer 2shrinks shrink by less than 10 vol% due to the annealing of the initial compound layer.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that certain amount of shrinkage will occur to the compound layer during annealing operations due to volatilization of unreacted components.  It would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control the shrinkage factor during annealing of the film by ALD process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 11, Zhou teaches the advantages of the MLD/ALD process under the Introduction heading of their disclosure.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to use the process to deposit a 1a feature within the substrate 2comprising a substrate feature characterized by an aspect ratio of greater than or about 5:1, and 3wherein the substrate feature is characterized by a width across the substrate feature of less than 4or about 10 nm (see Noh, US 2016/0060754, paragraph 5).
Claims 12 – 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, US 2020/0312672.
Regarding Claim 12, Yamaguchi teaches a processing method comprising: 
2flowing a first deposition precursor into a substrate processing region, wherein the 3first deposition precursor has a first formula comprising: 4
Y1 – R1 – Y2, 5wherein R1 comprises one or more of an alkyl group, an aromatic group (paragraph 24), or a 6cycloalkyl group, and 7Y1 and Y2 independently comprise a hydroxide group, an aldehyde group, a 8ketone group, an acid group, an amino group, an isocyanate group, a thiocyanate group, or an 9acyl chloride group (paragraphs 23 – 30), and 10wherein the first deposition precursor reacts with a reactive group on a surface of 11a substrate in the substrate processing region to form a first portion of an initial compound layer on the surface of the substrate (Under “First Component” in paragraphs 22 – 46); 22
removing a first deposition effluent comprising the first deposition precursor from the substrate processing region (paragraph 112); 15
flowing a second deposition precursor into the substrate processing region, 16wherein the second deposition precursor has a second formula comprising: 17Z1 – R2 – Z2, 18wherein R2 comprises one or more of an alkyl group, an aromatic group (paragraph 49), or a 19cycloalkyl group, and 20Z1 and Z2 independently comprise a hydroxide group, an aldehyde group, a ketone 21group, an acid group, an amino group, an isocyanate group, a thiocyanate group, or an acyl 22chloride group, 23wherein the second deposition precursor reacts with the first portion of the initial 24compound layer to form a second portion of the initial compound layer (Under “Second Component” in paragraphs 47 – 66); 25
removing a second deposition effluent comprising the second deposition 26precursor from the substrate processing region (paragraph 115) under the First Component and  Second Component throughout paragraphs 22 – 66 and 112 and 115.
Yamaguchi teaches about a polymerization temperature in paragraphs 75 – 77 and teaches heating by positioning various heaters in the apparatus to supply heating energy to the substrate, but fails to teach 27annealing the initial compound layer to form an annealed carbon-containing 28material on the surface of the substrate.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the heating operations taught by Yamaguchi can be considered to be the same as annealing the initial compound layer to form an annealed carbon-containing 28material (coming from the aromatic group of the deposition precursors) on the surface of the substrate.
	Regarding Claim 13, Yamaguchi teaches R1 comprises an aromatic 2group, Y1 and Y2 independently comprise an aldehyde group or an isocyanate group, R2 3comprises a alkyl group, and Z1 and Z2 comprise an amino group under the heading “First Component” and “Second Component” in paragraphs 22 – 72.
	Regarding Claim 14, Yamaguchi teaches the first deposition precursor 2comprises 1,4 – phenylene diisocyanate in paragraph 26
	Regarding Claim 16, Yamaguchi teaches the removing of the first 2deposition precursor comprises: 3flowing a purge gas into the substrate processing region; and 4removing a mixture of the first deposition effluent and the purge gas from the 5substrate processing region in paragraph 112.  
	Regarding Claim 17, Yamaguchi fails to teach wherein the purge gas comprises helium.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Yamaguchi and use helium as purge gas since inert gases are commonly used for purging operations in layer by layer deposition processes.
Claims 15 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, US 2020/0312672 in view of Noh, US 2016/0060754
	Regarding Claim 15, Yamaguchi teaches using various first and second deposition precursors including diisocyanate and diamines, but fails to teach wherein the second deposition 2precursor comprises ethylene diamine.
	Noh teaches a method for depositing an amorphous carbon layer using polymer precursors wherein he uses source gases include ethylenediamine and 1,4 – phenylene diisocyanate in paragraph 12 for the benefit of providing a method, wherein uniformity and step coverage of a thin film can be improved by depositing an amorphous carbon layer using polymer precursors according to an Atomic layer deposition (ALD) method in the Abstract. 1
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Yamaguchi and use the second deposition 2precursor comprising ethylene diamine for the benefit of providing a method, wherein uniformity and step coverage of a thin film can be improved by depositing an amorphous carbon layer using polymer precursors according to an Atomic layer deposition (ALD) method as taught by Noh in the Abstract.
Regarding Claim 18, Yamaguchi teaches the limitations as were described earlier in rejecting Claim 12. Yamaguchi teaches repeating the deposition cycles predetermined number of times to increase the thickness of the film in paragraph 116, but fails to teach performing two or more cycles of forming a carbon-containing composite layer 3on a substrate; 4wherein each of the two or more cycles of forming the carbon – containing 5composite layer comprises: 6forming a first portion of a compound layer and forming a second portion of the compound layer and 16annealing the two or more carbon-containing composite layers on the substrate to 17form an annealed carbon-containing material on the surface of the substrate.
Noh teaches a processing method for forming a carbon-containing composite layer wherein he teaches first gas supply and second gas supply cycles with reference to Fig. 1 in paragraphs 14, 17, 34, 38, 39 and 42 for the benefit of providing a method, wherein uniformity and step coverage of a thin film can be improved by depositing an amorphous carbon layer using polymer precursors according to an Atomic layer deposition (ALD) method in the Abstract. 1
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Yamaguchi and perform two or more cycles of forming a carbon-containing composite layer 3on a substrate; 4wherein each of the two or more cycles of forming the carbon – containing 5composite layer comprises: 6forming a first portion of a compound layer and forming a second portion of the compound layer and 16annealing the two or more carbon-containing composite layers on the substrate to 17form an annealed carbon-containing material on the surface of the substrate for the benefit of providing a method, wherein uniformity and step coverage of a thin film can be improved by depositing an amorphous carbon layer using polymer precursors according to an Atomic layer deposition (ALD) method as taught by Noh in the Abstract.
	Regarding Claim 19, the limitations have been described earlier in rejecting Claim 15.  Noh also teaches these limitations in paragraphs 29, 31 and 39.
Regarding Claim 20, Yamaguchi in view of Noh fails to teach wherein the two or more carbon - 2containing compound layers shrink by less than 10 vol% due to the annealing of the compound 3 layers.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that certain amount of shrinkage will occur to the compound layer during annealing operations due to volatilization of unreacted components.  It would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control the shrinkage factor during annealing of the film by ALD process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Response to Arguments
Applicant's arguments (pages 7 – 9) filed April 26, 2022 have been fully considered but they are not persuasive due to the following reasons:
	The Applicant’s first argument is about Claim 1 (page 7) wherein he argues that the teachings of Zhou cannot be combined with Yamaguchi for using a deposition precursor comprising an aldehyde reactive group. He cites that Zhou teaches forming interfacial layers (e.g., layers formed between two materials). Applicant also cites that the cited portions of Yamaguchi are not directed to layers formed between multiple materials, and instead relate to protective films deposited over structures to protect underlying materials during etching operations.  However, this is not found to be at all persuasive since both of the inventions are concerned about forming polymeric films or layers (see paragraphs 72 – 74 of Yamaguchi). Yamaguchi teaches compounds of various functionalities to form polymers including amine groups. Zhou teaches forming many polymeric films, one of which uses an aldehyde reactive group to react with an amine reactive group to form polyazomethine for the benefit of depositing pure organic polymeric films that can be deposited by ALD.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Yamaguchi and use a precursor with an aldehyde group to form the carbon containing layer on the substrate comprising a pure organic polymeric film.  Claims 2 – 11 depend on Claim 1 and thus are also rejected’
Regarding Claims 12 and 18, the Applicant mentions that the reference does not teach “Independent claims 12 and 18 recite that the first deposition precursor reacts with a reactive group on a surface of a substrate in the substrate processing region to form a first portion of an initial compound layer as asserted by Examiner.  Yamaguchi supposedly teaches this feature in paragraphs (22 – 46). However, Yamaguchi is silent as to the first component reacting with a reactive group on the surface it is being deposited (e.g., hard mask film)”.  Yamaguchi teaches that the first precursor is adsorbed on the wafer in paragraph 92.  it would have been obvious to one with ordinary skill in the art at the time of the invention that in order for the chemical to be adsorbed on the surface of the wafer, there has to be reactive groups present on the surface such as hydroxyl groups or dangling Si – O bonds (result of etching operation) so that the precursor can be absorbed on the surface.  Therefore, The Applicant’s arguments regarding the allowability of these Claims do not seem to be persuasive by the Examiner.  The Examiner maintains the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Page 7of 9 Appl. No. 16/935,385 PATENT Amdt. dated April 26, 2022 
Response to Office Action of February 1, 2022 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        June 12, 2022